

116 HR 8136 IH: Trauma-Informed Investigation Act
U.S. House of Representatives
2020-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8136IN THE HOUSE OF REPRESENTATIVESAugust 28, 2020Ms. Slotkin (for herself, Ms. Frankel, Ms. Haaland, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to ensure that investigations of sexual misconduct by institutions of higher education are fair, trauma-informed, and evidence-based.1.Short titleThis Act may be cited as the Trauma-Informed Investigation Act.2.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:(30)The institution will ensure that any investigation of sexual harassment or other sexual misconduct carried out by the institution is a trauma-informed investigation that—(A)is equitable and timely;(B)is conducted in a manner that recognizes the emotional, behavioral, developmental, and legal challenges that can accompany trauma exposure; and(C)includes evidence-based procedures, informed by cognitive science, that are designed to identify, address, and minimize further trauma to victims..